UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 651-LTS

NIKOLAOS LIMBERATOS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A conference is scheduled in the above captioned case on July 19, 2021, at 12:00

p.m. in Courtroom 17C. The parties’ attention is directed to the attached information regarding

courthouse entry and COVID-19 test reporting protocols, which are available on the Court’s

website, at https://www.nysd.uscourts.gov/covid-19-coronavirus.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any documents they would like the Court to consider

during or in connection with the proceeding at least 24 hours in advance of the proceeding.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code 2480#. Persons granted

remote access to proceedings will not be permitted to speak and are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,




LIMBERATOS PTC SCHD ORD.DOCX                               VERSION JULY 15, 2021                   1
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the court.



       SO ORDERED.

Dated: New York, New York
       July 15, 2021

                                                              __/s/ Laura Taylor Swain_________
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




LIMBERATOS PTC SCHD ORD.DOCX                       VERSION JULY 15, 2021                          2
 All members of the public, including attorneys, appearing at a Southern District of New York
 courthouse must complete a questionnaire and have their temperature taken before being allowed
 entry into that courthouse. Please review the current courthouse entry protocols in advance,
 which can be found at https://www.nysd.uscourts.gov/covid-19-coronavirus.
 On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
 following QR code with a mobile device camera to begin the enrollment process. Follow the
 instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
 will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                                https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK

                                       Office of the District Court Executive

 EDWARD A. FRIEDLAND                                                                      Voice: (212) 805-0500
 District Court Executive                                                                 Fax: (212) 805-0383
                                                  MEMORANDUM


TO:                  ALL PERSONS VISITING AN SDNY COURTHOUSE

FROM:                OFFICE OF THE DISTRICT EXECUTIVE

SUBJECT:             NOTIFICATION OF A POSITIVE COVID-19 TEST RESULT

DATE:                12/1/2020


The Court asks for your help in assisting to ensure the health and safety all of who have come into the SDNY
Courthouses. If you have tested positive for COVID-19 within 14 days after visiting a SDNY Courthouse,
please complete our questionnaire by going to:

                                   https://www.surveymonkey.com/r/SDNY_COVID
                                                       or
                                          Scan the following QR Code




If you have any questions or cannot access the questionnaire, please e-mail covid_response@nysd.uscourts.gov.
